TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-02-00369-CR
                                     NO. 03-02-00370-CR




                                  Kendrick Lofton, Appellant


                                                v.


                                 The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
      NOS. B-00-0502-S & B-99-0683-S, HONORABLE RAE LEIFESTE, JUDGE PRESIDING




                           MEMORANDUM OPINION


              Appellant Kendrick Lofton was placed on community supervision following convictions for

unauthorized use of a vehicle and forgery. Tex. Pen. Code Ann. ' 31.07 (West 1994), ' 32.21 (West

Supp. 2003). He now appeals from orders revoking supervision and imposing sentence.
                 Appellant=s court-appointed attorney filed a brief concluding that the appeals are frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the records demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant

also filed a pro se brief in which he urges that the evidence does not support the finding that he violated the

conditions of supervision.

                 The court found that appellant failed to comply with the condition of supervision ordering

him to report to the Tom Green County Jail on June 17, 2001, from where he would be transported to the

Lubbock County Community Corrections Facility, where he was to reside from June 21, 2001, until

discharged. A State witness testified that there was no record of appellant reporting to the Tom Green

County Jail as ordered. Appellant testified that he reported to the jail on June 17, but was turned away. He

testified that he did not attempt to report to the Lubbock County facility because he did not know where it

was located.

                 At a revocation hearing, the State must prove the alleged violations by a preponderance of

the evidence. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). We review the evidence in

the light most favorable to the court=s finding to determine if the court abused its discretion by revoking

community supervision. Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). As the trier of


                                                      2
fact at the hearing, the district court was free to resolve the conflicting testimony in the State=s favor. No

abuse of discretion is shown.




                                                      3
                 We have reviewed the record and briefs and find nothing that might arguably support the

appeals. Counsel=s motions to withdraw are granted and the orders revoking community supervision are

affirmed.




                                                Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Affirmed

Filed: February 6, 2002

Do Not Publish




                                                   4